USCA4 Appeal: 22-7163      Doc: 11         Filed: 12/20/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-7163


        RONALD KEITH SUTHERLAND, JR.,

                             Plaintiff - Appellant,

                      v.

        JOHN SAPPER; ASHLEY HUGHES; JASON W. COHOON; SEAN DILLARD;
        KIMBERLY D. GRANDE; LARRY DAIL,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-ct-03322-M)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Vacated and remanded by unpublished per curiam opinion.


        Ronald Keith Sutherland, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7163       Doc: 11         Filed: 12/20/2022      Pg: 2 of 2




        PER CURIAM:

               Ronald Keith Sutherland, Jr., appeals the district court’s order dismissing his

        42 U.S.C. § 1983 complaint without prejudice for failure to exhaust his administrative

        remedies. In its dismissal order, the court found that Sutherland failed to respond to

        Defendants’ motion to dismiss. Due to this purported failure to respond, the court

        concluded that Defendants’ showing that Sutherland failed to exhaust his administrative

        remedies was undisputed. On appeal, Sutherland claims that he did in fact mail a response

        in opposition to Defendants’ motion to dismiss in January 2022.

               Our review of the record revealed some evidence suggesting that Sutherland mailed

        a response in opposition to the district court. Accordingly, we vacate the court’s order and

        remand so that the court can determine whether Sutherland in fact mailed a response in

        opposition and, if so, whether dismissal of the complaint is still the appropriate disposition.

        We deny Sutherland’s motion for assignment of counsel. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                      VACATED AND REMANDED




                                                      2